IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-82,718-01


                       IN RE ROGACIANO ESTRADA VENCES, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 976667-A IN THE 183RD DISTRICT COURT
                               FROM HARRIS COUNTY


         Per curiam.

                                              ORDER

         Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 183rd District Court of Harris County, that the district court entered an order

designating issues on June 13, 2008, and that the writ application has not been forwarded to this

Court.

         Respondent, the Judge of the 183rd District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: February 4, 2015
Do not publish